Citation Nr: 0603140	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for headaches due to an undiagnosed illness. 

2.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

3.  Entitlement to service connection for multiple joint 
pain, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for hypersomnia, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for a depressive 
disorder, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a decreased libido, 
claimed as due to an undiagnosed illness.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1973 to February 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for fatigue, multiple joint pain, hypersomnia, a 
depressive disorder, and decreased libido, all claimed as due 
to undiagnosed illness.  See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  In the same 
rating decision, the RO granted service connection for 
headaches due to undiagnosed illness and assigned an initial 
30 percent rating.  The veteran appealed seeking a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others). 


FINDINGS OF FACT

1.  The veteran's headaches occur about four times a week, 
last approximately three to four hours, and are alleviated by 
rest and over-the-counter medication.

2.  The veteran's headaches, however, do not result in severe 
economic inadaptability; he has not had medical treatment and 
has not been prescribed any medication for them.

3.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

4.  There is no competent medical evidence linking the 
veteran's complaints of fatigue with his military service.

5.  There is no competent medical evidence linking the 
veteran's complaints of multiple joint pain with his military 
service.

6.  There is no competent medical evidence linking the 
veteran's complaints of hypersomnia with his military 
service.

7.  There is no competent medical evidence linking the 
veteran's depressive disorder with his military service.

9.  There is no competent medical evidence linking the 
veteran's complaints of a decreased libido with his military 
service.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for headaches.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.20, 4.124a, Diagnostic Code (DC) 8100 (2005).

2.  An undiagnosed illness manifested by fatigue was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

3.  An undiagnosed illness manifested by multiple joint pain 
was not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

4.  An undiagnosed illness manifested by hypersomnia was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

5.  The veteran's depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

6.  An undiagnosed illness manifested by a decreased libido 
was not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App.112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, a VCAA notice was initially provided in April 
2002.  This notice explained the evidence not of record that 
was necessary to establish entitlement to service connection 
for an undiagnosed illness, but did not explain the 
respective responsibilities of VA and the veteran in 
obtaining this evidence.  Two additional VCAA letters were 
sent in October 2003.  These letters also explained the 
evidence not on record that was necessary to establish 
entitlement to service connection - both for an undiagnosed 
illness and a diagnosed illness.  In addition, these letters 
explained the respective responsibilities of VA and the 
veteran in obtaining the necessary information and evidence.  
Another VCAA letter was also sent in March 2005.  In addition 
to the information provided in the previous letters, this 
letter also included the specific language of the "fourth 
element."  Cumulatively, the content of these letters 
provided satisfactory VCAA notice in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

As mentioned, the veteran was initially provided with VCAA 
notice in April 2002.  This notice, however, in and of 
itself, did not provide adequate VCAA notice.  So this did 
not comply with the requirement that VCAA notice precede the 
initial RO adjudication, which in this case occurred in May 
2003.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini II, 18 Vet. App. at 120.  But in Pelegrini II, the 
Court clarified that in cases, as here, where adequate VCAA 
notice was not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the subsequent October 2003 and March 2005 VCAA notices 
provided the veteran with content-complying notice and also 
provided him with ample opportunity to respond by identifying 
and/or submitting additional supporting evidence before the 
April 2005 supplemental statement of the case (SSOC), wherein 
the RO readjudicated his claims based on any additional 
evidence that had been submitted or otherwise obtained since 
the initial RO rating decision in question, statement of the 
case (SOC), and any prior SSOCs.  And, in fact, he responded 
in April 2005 by stating that he had no additional evidence 
to submit and wished for his appeal to be expedited (see VA 
Form 21-4138).  So under these circumstances, the Board finds 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records were 
submitted from Dr. Keyes.  In addition, VA examinations were 
scheduled in April 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran also testified before a hearing 
officer at the RO in December 2003.  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Entitlement to an Initial Rating Higher than 30 Percent for 
Headaches

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's headaches due to an undiagnosed illness have 
been evaluated, by analogy, using the criteria for rating 
migraine headaches under DC 8100.  38 C.F.R. § 4.124a, DC 
8100.  Under DC 8100, migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent rating.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").   

The report of the April 2003 VA examination for neurological 
disorders indicates the veteran complained that he had 
headaches about four times a week that lasted three to four 
hours.  The headaches were located in the right facial and 
temporal area, and were described as a sharp, steady pain.  
He said they were aggravated sometimes by bending over and 
relieved by taking over-the-counter medications.  He had not 
sought any medical treatment for his headaches.  He worked 
full time as a cashier and did not miss any work because of 
his headaches.  The diagnosis was headaches due to an 
undiagnosed condition.

As mentioned, in order to warrant a higher 50 percent rating, 
the veteran must exhibit headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  In this case, he has 
reported that he has frequent headaches - approximately four 
times per week, but they only last three or four hours and 
are treated successfully with over-the-counter drugs.  
There is no objective clinical indication they are 
prostrating or prolonged in nature.  

With regard to whether the headaches result in severe 
economic inadaptability, there is conflicting evidence as to 
whether the veteran has had to miss work on account of them.  
As mentioned, at the April 2003 VA examination, he said that 
he never had to miss work because of his headaches.  At his 
December 2003 hearing, however, he claimed that he had missed 
worked three or four times per week (see Hr'g. Tr., pg. 7).  
He also said the headaches were daily and made him feel as if 
his head was going to explode (pgs. 7-8).  A January 2004 
statement from his manager reports the veteran had to miss 
work on a number of occasions due to very bad headaches, but 
did not indicate just how often this occurred.  Regardless, 
his manager went on to point out that the veteran was one of 
the best workers she had ever had even with the times he has 
had to take off due to illness.  Likewise, his assistance 
manager indicated in a January 2004 letter that the veteran 
had missed work due to headaches and back pain and went on to 
say that sometimes he worked even when he probably should not 
have.

While this evidence indicates with reasonable certainty the 
veteran has had to miss work on account of his headaches on 
at least a few occasions, perhaps even several, there still 
is no indication this, in turn, has caused severe economic 
inadaptability.  In fact, to the contrary, his manager and 
assistant manager have both stated that he is one of their 
best workers, if not the best - even considering the impact 
of his headache disability.  Likewise, although the headaches 
are sometimes frequent, he has not sought medical care for 
them and is able to treat them with rest and mere over-the-
counter drugs.  Given this, the Board does not find that he 
is entitled to a higher 50 percent rating.  And this has been 
true since the effective date of his award, so he is not 
entitled to a "staged" rating, either, because his 
headaches have been, at most, 30-percent disabling for the 
entire period retroactive to the effective date of his award.  
See Fenderson, 12 Vet. App. at 125-26.  

For these reasons, the claim for a higher initial rating for 
the headaches must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to Service Connection for Fatigue, 
Claimed as Due to an Undiagnosed Illness

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

Under 38 C.F.R. § 4.88b, DC 6354, Chronic Fatigue Syndrome 
warrants a 10 percent rating when the veteran has 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion) or a 
combination of other signs and symptoms, which wax and wane 
but results in periods of incapacitation of at least one but 
less than two weeks total duration per year, or; symptoms are 
controlled by continuous medication.  It is also noted under 
this DC that for the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.

38 C.F.R. § 3.317(a) further provides that VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The veteran's SMRs are negative for any indication or 
complaints of fatigue during his military service.  The 
report of the April 2003 VA general examination indicates he 
complained of fatigue and not having much energy when he woke 
up.  After working his shift from 4:00 p.m. to 12:00 a.m., he 
said he felt wide awake and could not sleep until 3:00 or 
4:00 in the morning.  No matter how much he slept, he said 
his sleep was very restless.  The VA examiner opined, 
"[t]his veteran in no ways [sic] resembled pathologic 
fatigue, only poor rest secondary to poor sleep."  

As an initial matter, the Board notes that the veteran is 
considered a Persian Gulf War veteran because he served a 
tour of duty in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1) and 
(2).  But even so, he is not entitled to service connection 
for fatigue due to an undiagnosed illness because his fatigue 
has not manifested to a degree of 10 percent or more 
according to the most analogous criteria - Chronic Fatigue 
Syndrome.  See 38 C.F.R. §§ 3.117(a)(1)(i); 4.88b, DC 6354.  
Indeed, the April 2003 VA examiner expressly indicated this.

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis.  But, as the April 
2003 VA examiner stated, there is no evidence the veteran has 
pathological or chronic fatigue that was incurred in or 
caused by his active duty military service.  And 
unfortunately, without competent medical evidence confirming 
he has a current disability and linking it to his military 
service, his claim cannot be granted on a direct basis 
either.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).


Entitlement to Service Connection for a Depressive Disorder,
Hypersomnia, and Decreased Libido, Claimed as Due to an 
Undiagnosed Illness

The veteran also filed a claim for depression, hypersomnia 
(i.e., the excessive need to sleep), and a decreased libido 
- all purportedly due to an undiagnosed illness.  

The veteran's VAOPT records from December 1995 show he was 
seen by Mental Health Services.  He complained of fatigue, 
hypersomnia, a decreased libido, feelings of depression, and 
thoughts of death resulting from perceived illness.  At the 
same time, however, he said he did not feel like these 
symptoms were indicative of depression.  The psychologist 
stated:

Given the fact that [the veteran] is denying 
having any psychological problems, this therapist 
hesitates assigning any type of diagnosis with 
regards to axis I.  He is not presenting with 
signs or symptoms indicative of a psychotic 
disorder, bipolar disorder, or major anxiety 
disorder.  There do seem to be some indicators 
for a malaise if not a chronic depression 
represented through his anger/hostility over the 
years, as opposed to a depressed mood.  

Although the doctor did not provide a diagnosis for Axis I, a 
note was made to rule out a depressive disorder.

Subsequent VAOPT records indicate the veteran was treated for 
depression, stress, and difficulty sleeping in December 2001.  
He was seen in August 2002 and diagnosed with depression, not 
otherwise specified.

The report of the April 2003 VA examination for mental 
disorders indicates the veteran was diagnosed with a 
depressive disorder, not otherwise specified on Axis I, mixed 
personality traits on Axis II, and had a Global Assessment of 
Functioning (GAF) score of 60 on Axis III.  

In May 2003, a VAOPT record indicates the veteran was 
referred for psychological testing to determine whether he 
had PTSD and schizophrenia.  Test results indicated a profile 
of a person who was either experiencing severe 
psychopathology, exaggerating symptoms, or was extremely 
disorganized.  The examiner indicated it was likely the 
veteran's reporting of symptoms was accurate, and that the 
results of the testing should be interpreted cautiously.  
Ultimately, he was diagnosed with dysthymia and a psychotic 
disorder, not otherwise specified.

A December 2003 private medical record from Dr. Keyes 
indicates the veteran was seen for complaints of erectile 
dysfunction.  It was noted he had been diagnosed with PTSD by 
VA.  (In actuality, he had been diagnosed with a depressive 
disorder).  Dr. Keyes noted the veteran said he began 
experiencing problems with his sex life after he was placed 
on multiple medications to treat his psychological disorder.  

VAOPT records also indicate, in September 2004, the veteran 
denied feeling depressed or anxious.  He had a minor setback 
in April 2004, but in March 2005 reported that he was doing 
pretty well and that the medication was making a 
big difference.  There was a significant improvement in mood 
stabilization, emotional control, and sleep.

In sum, the veteran has been diagnosed with a depressive 
disorder - either dysthymia or depressive disorder, not 
otherwise specified.  This psychological disorder is 
manifested by depression, sleep problems (i.e., hypersomnia) 
and decreased libido (i.e., erectile dysfunction).  But since 
these symptoms have been attributed to a known clinical 
diagnosis, service connection cannot be granted for these 
disabilities due to an undiagnosed illness.  See 38 U.S.C.A. 
§ 1117, 38 C.F.R. § 3.317(a)(1)(ii).  

The Board has also considered whether the veteran is entitled 
to service connection for a depressive disorder on a direct 
basis, but has determined he is not.  His SMRs are negative 
for any indication or complaint of a psychological disorder.  
Furthermore, there is no medical evidence indicating that his 
depressive disorder was incurred in or caused by his military 
service.  When a claim, such as the current one at hand, 
turns on a medical matter, the veteran cannot establish 
entitlement to service connection on the basis of his 
assertions alone.  In this case, the only evidence supporting 
the veteran's claim are his own assertions and lay statements 
that his depression, sleep problems, and decreased libido are 
a result of his service in Saudi Arabia.  While lay persons 
are competent to attest to subjective symptoms (pain, etc.) 
and manifestly objective symptoms, they do not have the 
necessary medical training and/or expertise to actually make 
a diagnosis or, equally importantly, to provide a competent 
medical opinion etiologically linking a diagnosed disorder to 
service in the military that ended several years ago.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 (1992); 
Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
and Hasty v. Brown, 13 Vet. App. 230 (1999).


Entitlement to Service Connection for Multiple 
Joint Pain, Claimed as Due to an Undiagnosed Illness

A December 1995 copy of the veteran's Phase I Comprehensive 
Clinical Evaluation Program (CCEP) indicates he complained 
generally of multiple joint pain.  As an initial matter, the 
Board notes that he has been granted service connection for 
residuals of a left iliac crest donor bone graft associated 
with a left great toe fracture, residuals of a cervical spine 
fracture, lumbosacral degenerative disc disease (DDD), 
residuals of a nasal fracture, and a scar from a right 
Achilles tendon rupture.  So to the extent any complaints of 
joint pain are associated with these disabilities - he is 
already service-connected for them.

At the December 2003 hearing, the veteran clarified that, on 
his CCEP, he was referring specifically to pain in his 
shoulders, elbows, and knees (see Hr'g. Tr., pg. 10).  With 
regard to bilateral knee pain, this has been considered in a 
separate claim and rating decision and is not currently at 
issue on appeal.  38 C.F.R. § 20.200.  So the only issues to 
consider here are whether his bilateral shoulder and elbow 
pain warrant service connection - either due to an 
undiagnosed illness or on a direct basis.  

The veteran's SMRs do not indicate any complaint or trauma 
with regard to his shoulders and elbows.  Likewise, his VAOPT 
records do not indicate any treatment specifically for his 
shoulders and elbows.  The report of the April 2003 VA 
general medical examination indicates he complained of 
soreness in his shoulders, but had no history of dislocation.  
Upon objective physical examination, he had full range of 
motion of his shoulders without tenderness or weakness shown.  
The examiner's diagnosis was "[h]istory of tendonitis, 
shoulders, normal examination."  The veteran also had full 
range of motion in his elbows from 0 degrees of extension to 
140 degrees of flexion, without any tenderness.  Pronation 
and supination were normal, too.  No diagnosis was given 
regarding his elbows.

During the December 1995 consultation with Mental Health 
Services, the veteran complained of general aches and pains 
and back problems, which he associated with his boxing career 
and active duty in the Marine Corps.  At that time he said he 
was taking Daypro for arthritis.  There were no specific 
complaints with regard to his shoulders and elbows.

A December 2003 statement from one of the veteran's friends 
(M.J.) indicates the veteran had bad headaches, severe pain 
in his hands, back pain, and trouble hearing.  There was no 
mention of pain in his shoulders and elbows.  Likewise, 
statements from Mr. and Mrs. R.C., the veteran's wife, his 
manager and assistant manager speak generally about observing 
the veteran in pain and his incredible tolerance for such 
pain, but make no specific mention of his shoulders or 
elbows.

As mentioned, for the purposes of establishing service 
connection for a chronic disability due to an undiagnosed 
illness, there must be objective indications of the chronic 
disability.  See, 38 C.F.R. § 3.317(a)(3).  This may include 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification.  Id.  
With regard to the veteran's shoulders, though, the record 
only contains two subjective complaints of shoulder pain - 
at the April 2003 VA examination and at the December 2003 
hearing.  The record does not contain any objective 
indications of this pain.  The same is true of his elbows for 
which there is only one complaint of pain in the record - at 
the December 2003 hearing.  Thus, the claim for service 
connection for multiple joint pain due to undiagnosed illness 
must be denied.  

Similarly, service connection cannot be granted on a direct 
basis either.  This is because there is no evidence the 
veteran has a current disability relating to his subjective 
complaints of shoulder and elbow pain.  Mere pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

For the foregoing reasons, the claims for service connection 
for fatigue, a depressive disorder, hypersomnia, decreased 
libido, and multiple joint pain must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.


ORDER

The claim for an initial rating higher than 30 percent for 
headaches is denied.

The claims for service connection for fatigue, multiple joint 
pain, hypersomnia, a depressive disorder, and decreased 
libido, claimed as due to undiagnosed illnesses, are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


